Citation Nr: 1618083	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 20 percent for chronic low back strain with history of herniated nucleus pulposis at L5-S1.

3. Entitlement to a compensable disability rating for postoperative residuals of lung surgery related to removal of a benign cyst.

4. Entitlement to a compensable disability rating for bilateral knee scars.

5. Entitlement to a compensable disability rating for shrapnel wounds to right thigh and scrotum.

6. Entitlement to a compensable disability rating for a cystic lesion of the mid-back.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On the substantive appeal, the Veteran requested a Board hearing; however, in January 2015 he notified VA that he did not plan to attend his hearing and did not request that it be rescheduled, effectively withdrawing the hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran has not yet been afforded a VA examination regarding the etiology of any PTSD, therefore an examination is needed on remand.  In addition, in his March 2016 Brief, the Veteran stated his low back disability, residuals of lung surgery, bilateral knee scars, shrapnel wound, and cystic lesions of the mid-back have worsened since the June 2010 examinations.  Given the Veteran's statement and the length of the intervening period, new VA examinations are needed to determine the current severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the issues in appellate status, including VA treatment records dated from September 2014 to the present.

2. After completing directive (1), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to determine the nature, extent and etiology of any PTSD or other acquired psychiatric disorder.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have a current diagnosis of PTSD or other acquired psychiatric disorder?

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current PTSD/acquired psychiatric disorder is related to service?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's in-service accidental mortar shell blast injury and any self-described fear of hostile military or terrorist activity.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA back evaluation of the Veteran to ascertain the current nature and severity of his service-connected chronic low back strain with history of herniated nucleus pulposis at L5-S1.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's back disability, noting their frequency and severity.  The examiners should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

4. After completing directive (1), the AOJ should arrange for a VA respiratory evaluation of the Veteran to ascertain the current nature and severity of his service-connected postoperative residuals of lung surgery for removal of a benign cyst.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's respiratory disability, noting their frequency and severity.  Examination results should be clearly reported.

5. After completing directive (1), the AOJ should arrange for a VA scars/skin evaluation of the Veteran to ascertain the current nature and severity of his service-connected bilateral knee scars, shrapnel wounds to right thigh and scrotum, and cystic lesion of the mid-back.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's various scars, noting their frequency and severity.  Examination results should be clearly reported.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

